Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 5, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive special unemployment assistance benefits. Claimant was employed as a full-time elementary school teacher from 1968 to January 3, 1975 when she obtained what is termed a child care leave of absence. Such an arrangement permitted her to elect to work or not and still retain her teaching license, provided she returned to full-time employment by 1979. In February, 1975 claimant started working three days a week on a per diem basis teaching corrective reading. This job terminated in June at the end of the school year and claimant was unable to find summer employment. Hopefully, she expected to return to a five-day per week job as a corrective teacher in September. Had claimant not taken the child care leave she could have continued with her regular teaching position. She was denied benefits for the week of March 31, 1975 and the summer period commencing June 23 through August 14, 1975. The board found that by taking a child care leave, claimant voluntarily made it less possible to be fully employed; that one who limits his opportunities for employment rather than expands such opportunities, evidences unavailability for employment; and that claimant rendered herself unavailable for employment by choosing what amounted to part-time employment rather than full-time employment. The question of availability is a factual one, and, since there is substantial evidence in the record to sustain the board’s determination, it must be upheld. (Matter of Lunney [Catherwood], 32 AD2d 864.) Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Main and Reynolds, JJ., concur.